Citation Nr: 0321151	
Decision Date: 08/22/03    Archive Date: 09/02/03

DOCKET NO.  02-11 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.  The veteran died in October 2001.  The 
appellant is his widow.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 2002 rating decision by the 
RO that denied entitlement to service connection for the 
cause of the veteran's death.  


REMAND

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), was enacted.  

In a February 24, 2003 letter, the RO informed the appellant 
of the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), of 
the evidence needed to substantiate her claim, of what 
evidence VA would undertake to obtain and of what evidence 
she was responsible for obtaining.   She was advised that she 
had sixty days from the date of the letter to respond.  In 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
such notice was inadequate because it was inconsistent with 
38 U.S.C.A. § 5103(a), which provides that an appellant has 
one year to provide evidence needed to substantiate a claim.
  
In view of the above, this matter is REMANDED to the RO for 
the following action:
 
The RO should issue the appellant a VCAA 
notice letter regarding her claim for 
service connection for the cause of the 
veteran's death.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



